Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 2, 2021

                                         No. 04-21-00154-CV

               IN RE Glenn H. KOTHMANN, and GHK Enterprises L.P., Relators

                                         Original Proceeding 1

                                                ORDER

       Relators’ motion to dismiss is GRANTED. We DISMISS the petition for writ of mandamus
for want of jurisdiction.

        It is so ORDERED on June 2, 2021.



                                                                 _____________________________
                                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 9268 pending in the County Court, Frio County, Texas, the Honorable
1

Arnulfo C. Luna presiding.